Citation Nr: 0309694	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for arthritis of the feet, 
ankles, knees and hip, claimed as secondary to service-
connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from August 1956 until August 1960, and had a 
number of periods of active duty for training (ACDUTRA) 
thereafter.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision that denied 
service connection for bilateral pes planus, and for 
arthritis of the feet, ankles, knees and hips claimed as 
secondary to bilateral pes planus.  Following the RO's 
notification of that decision in January 2002, the veteran 
filed a notice of disagreement in February 2002.  The RO 
issued a statement of the case (SOC) in March 2002; and the 
veteran filed a substantive appeal in May 2002.  In December 
2002, the Board granted service connection for bilateral pes 
planus; therefore, that issue is no longer in appellate 
status.  

In October 28, 2002, the Board received additional evidence 
pertinent to the remaining issue on appeal was received at 
the Board on October 28, 2002.  In December 2002, the Board 
undertook further evidentiary development of the claim on 
appeal, pursuant to 38 C.F.R. § 19.9 (2002).  

In a September 2002 informal hearing presentation, the 
veteran's representative contended that the veteran submitted 
a prior, timely request for review by a Decision Review 
Officer (DRO).  See 38 C.F.R. § 3.2600.  This matter is 
referred to the RO for appropriate action.


REMAND

The veteran contends that he has disorders of the hips, 
knees, and ankles as a result of his service-connected pes 
planus.  The RO last reviewed the issue on appeal in March 
2002, at which time an SOC was issued.  In December 2002, the 
Board determined that further evidentiary development was 
warranted, and undertook such development pursuant to 
38 C.F.R. § 19.9.  Pursuant to that development, additional 
evidence has been added to the claims file, including VA 
examination reports dated in March and April 2003.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384 (1995)), the matter on appeal must be 
returned to the RO for consideration of the claim in light of 
all additional evidence added to the record since the March 
2002 SOC.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
associated with the claims file since the 
March 2002 SOC) and legal authority,.  

2.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
full reasons and bases for the RO's 
determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





